NO. 07-11-0208-CR
                                                                              
                                                   IN
THE COURT OF APPEALS
 
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                      PANEL
E
 
                                                                  JUNE
8, 2011
                                            ______________________________
 
                                                              STEVEN
AVILES,
 
Appellant
 
                                                                             v.
 
                                                        THE STATE OF TEXAS,
 
Appellee
                                           _______________________________
 
                      FROM THE
137th DISTRICT COURT OF LUBBOCK COUNTY;
 
                         NO.
2006-414,317; HON. JOHN McCLENDON, PRESIDING
                                           _______________________________
 
                                                        ORDER
OF DISMISSAL
                                           _______________________________
 
Before
QUINN, C.J., PIRTLE, J., and BOYD, S.J.[1]
            Appellant Steven Aviles appeals his conviction
for possession of marijuana.  Appellant,
his attorney, and the trial court judge signed a waiver of right to appeal that
states that A[t]he Defendant in the above-entitled and –numbered
cause, with advice of his attorney, after having been found guilty, judgment
accordingly having been entered and Defendant having filed a Notice of Appeal
in this cause, does hereby withdraw his Notice of Appeal and abandon and
withdraw his right of appeal.”  This
circumstance was brought to the attention of appellant and opportunity was
granted him to obtain an amended certification entitling him to appeal.  No such certification was received within the
time we allotted.  Having received no
amended certification, we dismiss the appeal per Texas Rule of Appellate
Procedure 25.2(d).
 
Per
Curiam
 
Do not publish.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




    
[1]John T. Boyd, Senior Justice, sitting
by assignment.